Citation Nr: 1100787	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
residuals of a left calcaneal stress fracture.

2.  Entitlement to an initial rating greater than 10 percent for 
residuals of a right second toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 2005 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the Veteran's claims of service 
connection for residuals of a left calcaneal stress fracture and 
for residuals of a right second toe fracture, assigning 
10 percent ratings for each of these disabilities.  A Travel 
Board hearing was held at the RO in March 2010 before the 
undersigned Acting Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.

The issues of entitlement to service connection for 
bilateral shin splints, bilateral fallen arches, chronic 
knee disability, and for chronic hip disability, each 
including as secondary to service-connected residuals of a 
left calcaneal stress fracture, have been raised by the 
record but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Veteran specifically 
testified at her March 2010 Travel Board hearing that she 
intended to file these secondary service connection 
claims.  Therefore, the Board does not have jurisdiction 
over these issues and they are referred to the AOJ for 
appropriate action.  




FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's service-
connected residuals of a left calcaneal stress fracture are 
manifested by, at worst, left heel pain; there is no evidence of 
a severe left foot injury or loss of use of the left foot.

2.  The competent evidence shows that the Veteran's service-
connected residuals of a right second toe fracture are manifested 
by, at worst, right heel pain and x-ray evidence of a stress 
fracture in the right foot; there is no evidence of a severe 
right foot injury or loss of use of the right foot.

3.  The Veteran testified credibly before the Board in March 2010 
that her service-connected residuals of a left calcaneal stress 
fracture resulted in moderately severe left foot pain throughout 
the appeal period.

4.  The Veteran testified credibly before the Board in March 2010 
that her service-connected residuals of a right second toe 
fracture resulted in moderately severe right foot pain throughout 
the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating, and no higher, 
for service-connected residuals of a left calcaneal stress 
fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5299-5284 (2010).

2.  The criteria for an initial 20 percent rating, and no higher, 
for service-connected residuals of a right second toe fracture 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5284 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for residuals of a 
left calcaneal stress fracture and for residuals of a right 
second toe fracture are "downstream" elements of the RO's grant 
of service connection for these disabilities in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating issue 
of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
In June 2006 and in April 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
these claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided to the Veteran and her 
service representative in June 2006 prior to the currently 
appealed rating decision issued in September 2006; thus, this 
notice was timely.  Because the Veteran's higher initial rating 
claims are being granted in this decision, any question as to the 
appropriate disability rating or effective date is moot.  See 
Dingess, 19 Vet. App. at 473.  And any defect in the notices 
provided to the Veteran and her service representative has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for residuals of a left calcaneal stress fracture and 
for residuals of a right second toe fracture, and because the 
Veteran was fully informed of the evidence needed to substantiate 
her claims, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held 
that, in cases where service connection has been granted and an 
initial disability rating and effective date have been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
her the opportunity to give testimony before the Board.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended otherwise.  
The Veteran also does not contend, and the evidence does not 
show, that she is in receipt of Social Security Administration 
(SSA) disability benefits such that a remand to obtain her SSA 
records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of her service-connected residuals of a left 
calcaneal stress fracture and service-connected residuals of a 
right second toe fracture.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and no 
further action is necessary to meet the requirements of the VCAA.

The Veteran contends that her service-connected residuals of a 
left calcaneal stress fracture and service-connected residuals of 
a right second toe fracture are both more disabling than 
currently evaluated.  She specifically testified before the Board 
in March 2010 that she experienced bilateral foot and heel pain 
and found it excruciating to stand on her feet or wear any shoes 
other than flip-flops due to the pain from her service-connected 
disabilities.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected residuals of a left calcaneal 
stress fracture currently is evaluated as 10 percent disabling by 
analogy to 38 C.F.R. § 4.71a, DC 5299-5284 (other foot injuries).  
See 38 C.F.R. § 4.71a, DC 5299-5284 (2010).  The Veteran's 
service-connected residuals of a right second toe fracture also 
is evaluated currently as 10 percent disabling under DC 5284.  
See 38 C.F.R. § 4.71a, DC 5284 (2010).  A 10 percent rating is 
assigned under DC 5284 for moderate foot injuries.  A 20 percent 
rating is assigned for moderately severe foot injuries.  A 
maximum 30 percent rating is assigned for severe foot injuries.  
A Note to DC 5284 provides that a 40 percent rating is assigned 
with actual loss of use of the foot.  Id.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. Brown, 8 
Vet. App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a Veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the Veteran's complaints of pain have been considered 
in the Board's review of the diagnostic codes for limitation of 
motion.

The Board finds that the evidence supports granting initial 
20 percent ratings, and no higher, for the Veteran's service-
connected residuals of a left calcaneal stress fracture and for 
her service-connected residuals of a right second toe fracture.  
The competent evidence shows that the Veteran's service-connected 
residuals of a left calcaneal stress fracture are manifested by, 
at worst, moderately severe left foot injuries.  This evidence 
also shows that the Veteran's service-connected residuals of a 
right second toe fracture are manifested by, at worst, moderately 
severe right foot injuries.  The Veteran's service treatment 
records show that she injured both her left heel and her right 
second toe during active service.  A review of "Medical 
Evaluation Board Proceedings" dated in February 2006 shows that 
the Veteran's discharge from active service was recommended based 
on her failure to meet retention standards due to chronic left 
heel pain, status post-calcaneal stress fracture, and status-post 
right second metatarsal fracture.  The Medical Board concluded 
that the Veteran had incurred chronic left heel pain, status 
post-calcaneal stress fracture, in April 2005 while on active 
service although this disability was not aggravated by service.  

In statements on her March 2007 notice of disagreement, the 
Veteran asserted that she had difficulty walking or standing for 
a prolonged period of time.  She also asserted that, at times, 
she needed assistance to take a shower and her service-connected 
disabilities had become so severe that she was unable to drive a 
car.  She asserted further that she was in constant pain and 
could not wear shoes.

The post-service medical evidence shows that, on VA examination 
in May 2007, the Veteran's complaints included residual right 
forefoot soreness and left greater than right heel pain.  She 
reported that she had injured her feet in a fall in 2005 during 
active service.  The VA examiner reviewed the Veteran's claims 
file, including her service treatment records.  The Veteran also 
reported that she had tried to manage her heel pain with 
orthotics without improvement.  Physical examination showed a 
normal foot type with normal form and function of tibialis 
posterior and tendo Achilles including normal heel inversion with 
toe-standing, tenderness to palpation about the right second 
metatarsal shaft more than the third metatarsal shaft, mild 
swelling in the right foot, and a baseline of mild, diffuse 
swelling consistent with her current pregnant state.  The Veteran 
had tenderness to palpation about the plantar medial left more 
than right calcaneal tubercle region without painful motion, 
edema, weakness, or instability in either foot.  There was no 
tenderness to palpation of either calcaneus by side-to-side 
compression.  The Veteran had a normal gait and normal weight-
bearing without abnormal shoe wear pattern or callosities.  The 
Veteran wore flip-flops.  She had no limitations on walking or 
standing ability or on distance tolerance.  She neither had nor 
required assistive devices.  There was no limitation of motion in 
either foot or ankle.  Applying the DeLuca factors did not result 
in additional limitation of motion.  No vascular changes were 
present.  The VA examiner stated that the Veteran's mild 
limitation for ambulatory activities of daily living could be 
improved with better shoe wearing habits.  This examiner also 
stated that the Veteran's residual stress fracture in the right 
second metatarsal likely was aggravated by her increased weight 
gain associated with pregnancy and her established poor shoe wear 
habit but should be expected to resolve uneventfully in 6-
12 months without becoming a lifelong debilitation.  The 
assessment was plantar fasciitis, left heel more than right heel, 
with mild limitation for ambulatory activities of daily living, 
residual fracture reparative process in and about the right 
second metatarsal (stress fracture), and no evidence of calcaneal 
fracture residuals.

In statements on her July 2008 substantive appeal (VA Form 9), 
the Veteran contended that the reason she wore sandals is because 
they were the only type of shoes she could wear that kept her 
feet from swelling and hurting.  She also contended that she had 
tried wearing orthopedic shoes but they only caused her service-
connected disabilities to worsen.  

On VA examination in September 2009, the Veteran's complaints 
included progressively worse right heel pain and residuals of 
left calcaneal stress fracture.  The VA examiner reviewed the 
Veteran's claims file, including her service treatment records.  
The Veteran reported that neither physical therapy nor the use 
orthotics had resulted in long-term relief of her symptoms.  She 
denied any history of foot-related hospitalization, surgery, 
trauma, or neoplasm.  She also reported only experiencing 
bilateral feet pain in the heel regions while standing and 
walking and denied all other symptoms (swelling, heat, redness, 
stiffness, fatigability, weakness, or lack of endurance) in both 
feet.  She denied experiencing any flare-ups and reported being 
able to stand only for 15-30 minutes and being able to walk 
1-3 miles.  No assistive devices were needed.  Physical 
examination of the feet showed no evidence of painful motion, 
swelling, tenderness, instability, weakness, or abnormal weight 
bearing, no skin or vascular foot abnormality, no evidence of 
malunion or non-union of the tarsal or metatarsal bones, no 
muscle atrophy of the foot, and no other significant physical 
findings in either foot.  The Veteran had a normal gait.  The 
Veteran's in-service x-rays were reviewed.  Current x-rays of the 
feet were negative.  The VA examiner stated that, although the 
Veteran's history was consistent subjectively with bilateral 
plantar fasciitis, there were no objective findings either on x-
rays or physical exam to support a diagnosis of bilateral plantar 
fasciitis.  The diagnosis was normal foot exam.  

The Veteran testified credibly before the undersigned Acting 
Veterans Law Judge in March 2010 that, during active service, she 
had experienced multiple falls and her feet had broken down over 
time.  She stated that orthotics had not helped her left foot and 
right second toe problems at all.  She also stated that she was 
on several medications, including anti-inflammatory drugs, for 
her severe foot pain which she associated with her service-
connected disabilities.  She experienced foot swelling every day.  
She also experienced constant foot pain which she rated as 7/10 
on a pain scale when she was moving and 4/10 on a pain scale 
(with 10/10 being the worst pain) when she was at rest.  She 
stated that both of her feet were throbbing at the hearing.  Her 
pain was immediate and began as soon as she got out of bed every 
morning.  She wore flip-flops all the time because other types of 
shoes had constricted her constantly swollen feet.  She also 
stated that her pain was excruciating at all times.  

The Board acknowledges that the objective symptomatology 
associated with the Veteran's service-connected residuals of a 
left calcaneal stress fracture and her service-connected 
residuals of a right second toe fracture warrants, at best, an 
initial 10 percent rating for each of these disabilities under 
DC 5284.  See 38 C.F.R. § 4.71a, DC 5284 (2010).  The VA examiner 
in May 2007 found that the Veteran experienced only mild 
limitation of motion and mild restrictions in her activities of 
daily living due to her service-connected residuals of a right 
second toe fracture.  There was no objective evidence of any 
disability due to the service-connected residuals of a left 
calcaneal stress fracture.  The evidence also shows that both of 
the Veteran's feet were normal at her most recent VA examination 
in September 2009.  The Veteran has maintained consistently in 
her lay statements and Board hearing testimony that she 
experiences constant pain in both of her feet due to her service-
connected left foot and right second toe disabilities.  The Board 
also acknowledges that the Veteran testified credibly in March 
2010 that nothing seemed to relieve her constant bilateral foot 
pain and swelling due to her service-connected left foot and 
right second toe disabilities.  The Board finds the Veteran's 
hearing testimony particularly persuasive as she was able to 
describe in detail the extent of her service-connected 
disabilities and the impact of these disabilities on her 
activities of daily living.  The Board also finds the Veteran's 
testimony particularly persuasive because it was consistent with 
her prior statements to her VA treating physicians and lay 
statements submitted to VA concerning the constant pain she had 
experienced since she had injured her left foot and right second 
toe during active service.  Given the foregoing, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for initial 20 percent ratings, and no higher, for 
the Veteran's service-connected residuals of a left calcaneal 
stress fracture and for service-connected residuals of a right 
second toe fracture are met throughout the appeal period.  
Because the Board has found that higher initial 20 percent 
ratings are warranted for the Veteran's service-connected 
residuals of a left calcaneal stress fracture and for service-
connected residuals of a right second toe fracture throughout the 
appeal period, consideration of staged ratings is moot.  See 
Fenderson, 12 Vet. App. at 119.


ORDER

An initial 20 percent rating, and no higher, for residuals of a 
left calcaneal stress fracture is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial 20 percent rating, and no higher, for residuals of a 
right second toe fracture is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


